Citation Nr: 0321117	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from December 1993 to January 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia.   


REMAND

The Board notes that the veteran has claimed both that his 
diagnosed schizophrenia was incurred in and aggravated by his 
active service.  He has stated that he experienced no 
problems prior to service, but noticed a change in his 
behavior during service.  The veteran's November 1993 Report 
of Medical History was negative for a history of any 
psychiatric condition, however, he was diagnosed with 
adjustment disorder in January 1994, and his DD 214 shows he 
was discharged that same month due to a personality disorder.  
Post-service private medical records, though, indicate that 
the veteran had psychiatric treatment prior to his active 
duty service.  Reference was made to treatment as early as 
1988.  It does not appear that these records of treatment 
have been requested.  Additionally, the record indicates that 
the veteran has been receiving supplemental security income 
(SSI) from the Social Security Administration (SSA) since 
1992.  However, it is unclear what the basis was for awarding 
the veteran these benefits, as the veteran's Social Security 
records have not been associated with the claims folder.  
Therefore, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2002). 

2.  The RO should request copies of all 
medical and other records from SSA 
regarding the veteran's SSI benefits, to 
include copies of all related SSA 
decisions.  

3.  The RO should contact the following 
medical providers and request copies of 
all clinical records concerning treatment 
of the veteran: 

a.  University of Alabama Hospital 
at Birmingham in 1992 (two 
occasions) and 1995;

b. BMC-Montclair in 1994; and 

c. Western Mental Health Center in 
1988 and 1994. 

All records obtained should be associated 
with the claims folder.

4.  Thereafter, the RO should schedule 
the veteran for a special psychiatric 
examination.  The examiner must review 
the claims folder and provide opinions 
relative to the following questions:  a. 
Does the record clearly and unmistakably 
establish the presence of a psychotic 
disorder prior to service and, if so, 
does the record show the condition 
increased in severity during the 
veteran's service.  b.  If the psychotic 
disorder did not exist prior to service, 
is it at least as likely as not that the 
psychotic disorder was initially 
manifested during the veteran' service.  
The claims folders and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

5.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




